CLAGETT, Associate Judge.
I concur in the result arrived at by my colleagues in this case.
The accident involved in this suit resulted when plaintiff, a housewife, weighing about 241 pounds, was walking down some “open” steps running from a frame rear porch of the house which she and her husband occupied as tenants from month to month of the defendant, Moses. Both she and her husband testified that prior to the accident they had pointed out to Hum-phries, agent of the owner, defects in the floor of the porch itself and that a banister was loose, and that Humphries had promised to have the defective conditions remedied. Nowhere in the testimony is there any evidence that any defect in the steps was called to the attention of the owner or his agent. In fact, plaintiff testified she did not know the step was defective. As I see it, this evidence alone was sufficient to require a directed verdict for defendants since, in any event, a landlord is not liable for accidents in rented property resulting from defects of which he has no knowledge, where, as here, he had made no general covenant or agreement to repair the premises.
I believe, therefore, that the holding by the majority, that when a landlord, after the lease is made; promises to make repairs, he is not liable for nonperformance of his promise on the ground of lack of a separate consideration for the promise, is not necessary to a decision of this case.